Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  134154                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  LAUREL WOODS APARTMENTS,                                                                            Robert P. Young, Jr.
           Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 134154
                                                                   COA: 269506
                                                                   Oakland CC: 05-069007-CZ
  NAJAH ROUMAYAH,
           Defendant-Appellee,
  and
  REBECCA ROUMAYAH,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 8, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2007                   _________________________________________
           s1213                                                              Clerk